Citation Nr: 1424496	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-29 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.
 
2. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983 and from November 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

This matter was remanded by the Board in a November 2013 decision.  However, as there has not been substantial compliance with the remand directives, one of the issues on appeal must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's left knee disorder is not related to service.


CONCLUSION OF LAW

A left knee disorder was not incurred or aggravated during active duty service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a April 2009 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA medical records and service treatment records from November 1990 to April 1991.  The Board is mindful that service treatment records from the Veteran's first period of service are unavailable.  In cases such as this, when complete service medical records are unavailable, the Board's obligation to explain its findings, conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Although service treatment records from the Veteran's first period of service are unavailable, the Board finds that the evidence of record is adequate.  The Veteran's treatment records from his second period of service sufficiently establish an in-service incurrence.  Therefore, the Board may proceed with adjudicating the Veteran's service connection claim. 

Moreover, the Veteran was afforded a VA examination in December 2013.  The examination was adequate; it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided a rationale for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

Therefore, the Board finds that all facts that are relevant to the issue being decided today have been properly developed, and that no further action is required in order to comply with VA's duty to assist. 

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain chronic diseases may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection for a left knee disorder, which he attributes to his active service.  Specifically, the Veteran claims that he injured his left knee while serving in the 1980's and has had pain since then. 

Unfortunately, the Veteran's service treatment records from June 1979 to June 1983 are unavailable.  However, his service treatment records from November 1990 to April 1991 have been associated with the claims file.  The Veteran's July 1985 enlistment examination does not reveal any complaints of knee pain.  A clinical evaluation of the lower extremities was also normal.  At his March 1991 separation examination, however, it was noted that the Veteran displayed preexistent chondromalacia patella, and experienced knee pain before mobilization.  

Post-service treatment records reveal that the Veteran's right leg was amputated above the knee after he was involved in a 1991 car accident. 

The Veteran was seen by a VA provider in April 2009.  The Veteran reported throbbing pain in the left knee and swelling in the left ankle.  He rated the pain as a 7 out of 10.  VA treatment records from May 2009 reveal a diagnosis of chronic pain in the left knee.  It was noted that the Veteran's knee pain is associated with obesity and the fact that he ambulates with crutches due to his amputation.  The VA provider also noted that the Veteran's pain is decreased by performing range of motion exercises. 

The Veteran was seen again by a VA provider in September 2009, where he reported throbbing left knee pain.  The Veteran complained of pain that radiates down his leg and into his left foot, which causes a burning sensation.  He rated the pain as an 8 out of 10.  The Veteran was diagnosed with left knee arthralgia and was prescribed pain medication and advised to lose weight. 

December 2010 VA treatment records show complaints of left knee pain.  He described the pain as a "pulling pain" which is sharp and throbbing at times.  The Veteran also stated that his pain is getting progressively worse and is not relieved by medication.  

February 2011 VA treatment records show an impression of mild osteoarthritis.  

The Veteran was afforded a VA examination in December 2013.  The Veteran reported daily left knee pain, swelling, giving away and cramping at times in the left leg.  The Veteran stated that he injured his knee in the 1980's while in active service.  He was seen at a medical clinic after the injury and was prescribed an ace bandage and pain medication.  On physical examination, the Veteran presented with a left knee flexion of 115 degrees, with pain at 100 degrees.  After repetitive testing, the Veteran's flexion was to 100 degrees.  The VA examiner did not observe any limitation of motion on extension.  However, the examiner observed tenderness with palpation to the left lower medial and lateral knee. 

On muscle strength testing, the Veteran demonstrated normal strength at knee flexion.  The Veteran showed no abnormalities in the joint stability examination. 

In regards to functional loss, the VA examiner noted that the Veteran's left knee disorder resulted in pain on movement, and less movement than normal.  The diagnosis was osteoarthritis of the left knee. 

The examiner concluded that the Veteran's current left knee condition is less likely than not incurred in or caused by service.  In providing this opinion, the examiner noted that the Veteran's service medical records form June 1979 to June 1983 are unavailable.  However, relying on the service treatment records that are available, the VA examiner noted that Veteran's March 1991 separation examination report noted preexistent chondromalacia patella, and knee pain before mobilization.  The VA examiner concluded that the preexistent chondromalacia patella is inconsistent with the Veteran's current clinical presentation of osteoarthritis of the left knee.  

The Board finds that service connection on a direct basis is not warranted.  As stated above, service connection is granted if there is evidence to show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.

The medical evidence establishes that the Veteran has a current disability of osteoarthritis of the left knee.  Thus, the first element is satisfied.  In regards to the second element, the Veteran's service treatment records show a diagnosis of preexistent chondromalacia patella and knee pain.  Therefore, an in-service condition has also been established. 

However, there is no evidence of a link between the Veteran's current condition and his in-service condition.  Post service treatment records show osteoarthritis of the knee.  The December 2013 VA examiner concluded that this condition is inconsistent with the preexistent chondromalacia patella noted in service; and therefore, it is less likely than not that the Veteran's left knee condition was incurred in or caused by service.  In providing this opinion, the VA examiner took into consideration the Veteran's lay statements and medical records.  The Board finds the December 2013 VA examiner's opinion persuasive and concludes that there is no evidence the Veteran's current left knee osteoarthritis is related to his military service.   

It is also noteworthy that the Veteran did not file a claim for service connection for a left knee disorder for many years after service.  This passage of time is a factor for consideration when making a finding of direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).  

The only other evidence which purports to link the Veteran's current condition to his military service consists of the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's in-service knee condition and his current condition.  Although the Board notes the Veteran's current complaints and in-service diagnosis, without sufficiently probative evidence of a medical nexus, service connection cannot be granted. 

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's osteoarthritis manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no competent evidence showing that the Veteran's current condition manifested in service, or that the Veteran had osteoarthritis during service or a continuity of symptoms after service. 

As the preponderance of the evidence is against the Veteran's claim, service connection for a left knee disorder must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left knee disorder is denied. 


REMAND

The Veteran seeks service connection for bilateral hearing loss which he attributes to noise exposure experienced during active service while working as a cannon crewman. 

The Veteran was afforded a VA audiological examination in December 2013.  The Veteran was diagnosed with bilateral hearing loss.  The examiner opined that the Veteran's hearing loss was less likely than not related to his service.  In providing this negative medical opinion, the examiner appeared to rely largely on the absence of hearing loss at time of separation. 

Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Furthermore, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Furthermore, the VA examiner failed to address whether the Veteran's in-service noise exposure is related to his current hearing loss.  In the Board's November 2013 remand, the examiner was instructed to opine as to whether it is at least as likely as not that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.  In providing the opinion, the examiner failed to consider the Veteran's in-service noise exposure and merely stated that "it is conceded that the Veteran's MOS of Cannon Crewman has a high probability of noise exposure."  The examiner noted that separation examination was normal, but did not provide a rationale as to why this would have ruled out the possibility of development of hearing loss at a later date as a result of noise exposure in service.  A remand by the Board confers on a veteran the right to VA compliance with the terms of the remand order and imposes on the VA Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, there has not been substantial compliance with the Board's November 2013 remand.  Thus, an examination and opinion is required to determine whether the Veteran's current hearing loss is related to his in-service noise exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination.  The entire claims file and all pertinent records must be reviewed by the examiner.  After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.

The examiner is advised that the Board has found that the Veteran was exposed to loud noise in service.  The examiner must provide a rationale for all opinions. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, readjudicate the Veteran's claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in 

an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


